DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2020 has been entered.

Potential Allowable Subject Matter
In searching the relevant art, the Examiner was unable to find the center of the cone of the driver being aligned with the midpoint of the cabinet (as described in EXAMPLE 2 of the present application).  It is noted that Applicant attempts to recite this feature in the independent claims, but because the driver is not required (or it is unclear if the driver is required), the independent claims are indefinite as discussed more below and do not adequately claim this feature.  Accordingly, the current claims do not overcome the cited art, as discussed more below.  However, if Applicant wishes to positively claim the driver, then the Applicant is invited to call the Examiner at 571-270-7568 to formulate allowable claims to place this application in condition for allowance.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a mounting ring … offset from the center of the cabinet such that the center of the cone portion of the driver aligns with the center of the cabinet”  of claim 1 and similar recitation of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Amending claims 1 and 10 to recite that “the diameter of the cross section at [[the]] a midpoint of the continuously concave barrel-shaped internal wall” to correct an antecedent basis problem.
Amending claims 1 and 10 to recite “offset from [[the]] a center of the cabinet such that [[the]] a center of the cone portion” to correct antecedent basis problems.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 are indefinite because they recite “the midpoint of the continuously concave barrel-shaped internal wall” and “the center of the cabinet” (emphasis added).  It is unclear how the “midpoint” and the “center” relate to each other.  Are the “midpoint” and the “center” referring to the same portion of the cabinet or different portions?
for housing a … cone type driver” and claim 10 recites “providing a mounting ring configured for receiving a … cone type driver” (emphasis added).  Accordingly, without a positively recited driver, it is impossible to tell the scope of the claims because it is impossible to determine the depth of the cone or if there is any extra mounting hardware on the cone that will change the position of the cone.  Additionally, it is unclear what is meant by “center” because an object can have many different types of centers.  For example, is the center in the radial or axial direction of the cone or the cabinet?
Claim 3 is similarly indefinite because it recites that “a length of the cabinet is between approximately 100% to 250% of the diameter of the cone portion of the driver.”  As explained for claim 1, the cone portion of the driver is not positively claimed, and therefore it is impossible to determine the diameter of the cone portion of the driver in order to determine the scope of the claim.
Claims 4-8 all recite “the diameter of the cone portion of the driver” and are indefinite for the same reasons as discussed for claim 3.  
Claim 10 is also indefinite because it recites “providing a continuously concave barrel-shaped internal wall along a longitudinal axis of the cabinet” (emphasis added).  First, there is no antecedent basis for “the cabinet”.  Additionally it is unclear from the claim how the barrel-shaped internal wall relates to the cabinet.  Is the barrel-shaped 
	Claim 10 is also indefinite because it recites “using the driver to convert an electrical audio signal to sound pressure waves.”  As discussed above, the driver has not been positively recited.  Accordingly, it is unclear what scope to give this recitation.  Additionally, it is unclear how the driver relates to the rest of the method of claim 10.  Has the driver been mounted to the mounting ring?  Has the driver been mounting to something else?  Is the driver just floating?
	Claim 16 is indefinite because it recites that “the continuously concave barrel-shaped internal wall comprises a circumferential internal wall.”  It is unclear what the difference is between these two internal walls.  Is the “circumferential internal wall” a circumferential section of the “barrel-shaped internal wall”?  Does the “circumferential internal wall” just mean that the “barrel-shaped internal wall” has a circular cross-section?  It is noted that the Examiner could not determine what Applicant is trying to refer to in the Specification to shed light on Applicant’s intent.
	Similarly, claim 18 is indefinite because it recites “the circumferential internal wall”.  As discussed above for claim 16, it is unclear what “the circumferential internal wall” is.
	All claims which depend from an indefinite claim are also indefinite by virtue of their dependencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,411,721 to Spindler (hereinafter Spindler) in view of U.S. Patent No. 3,638,753 to Cunningham (hereinafter Cunningham).
Regarding claim 1, as best understood, Spindler discloses a cabinet for housing a round, open-back, cone type driver, comprising: an internal wall (internal wall of 174) along a longitudinal axis of the cabinet (174) comprising first and second opposing open ends (178 and 180) and a substantially circular cross section (see FIG. 21 and col. 8, lines 15-31, discloses that 174 “may be circular”), wherein the diameter of the cross section at the midpoint (176) of the internal wall (internal wall of 174) is greater than the diameter of the internal wall (internal wall of 174) at the opposing open ends (178 and 180) (see FIG. 21); and a mounting ring (see the annotated FIG. 21 below)

    PNG
    media_image1.png
    241
    517
    media_image1.png
    Greyscale
, configured for receiving the driver (182), secured to the internal wall (internal wall of 174) at a position offset (in a radial direction) from the center of the cabinet (center in a radial direction of 174) such that the center of the cone portion (center in radial direction of 182) of the driver (182) aligns with the center of the cabinet (center in a radial direction of 174) (see annotated FIG. 21 above).
Spindler may not explicitly disclose that the internal wall is continuously concave barrel-shaped.  However, Cunningham discloses that the internal wall (of 14) is continuously concave barrel-shaped (see FIG. 2).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have incorporated the continuously concave barrel shape of Cunningham into the device of Spindler in order to resonate and reinforce the sound waves and thus make the sound smoother and stronger (see Cunningham, col. 2, lines 57-60).
Regarding claim 3, as best understood, Spindler further teaches the length of the cabinet is one-eighth of the wavelength of the lowest sound to be produced (column 8, lines 30-32). Spindler is silent as to the size of the transducer. Spindler characterizes the arrangement as used with “a conventional low frequency transducer” (column 5, line prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In this instance the range of cabinet lengths reasonably inferred from Spindler (205%-1540% of the transducer diameter) overlaps the claimed range of 100%-250%.  It is also noted that since the driver is not positively claimed, as discussed in the 112(b) rejection above, the size of the cone of the driver is not limited to the size used in Spindler.  Accordingly, Spindler’s dimensions also read on the claims if an appropriately sized cone is used for the calculations.
Regarding claim 4, as best understood, as shown above apropos of claim 3, a cabinet length of 200% of the transducer diameter is within the range reasonably inferred from Spindler.  It is also noted that since the driver is not positively claimed, as discussed in the 112(b) rejection above, the size of the cone of the driver is not limited to the size used in Spindler.  Accordingly, Spindler’s dimensions also read on the claims if an appropriately sized cone is used for the calculations.
Regarding claims 5 and 6, as best understood, fig. 21 of Spindler clearly depicts the driver occupying nearly the entire cross section of the enclosure, except for whatever clearances are needed for mounting, indicating a cross section only slightly 
Regarding claims 7 and 8, as best understood, the particular proportionalities of component structures recited in the claims are a matter of routine optimization. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment 
Regarding claim 9, Spindler discloses that the cabinet (174) is manufactured using an injection molding process (see FIG. 21 and col. 10, lines 1-6, discloses that the cabinet (174) can be made from, inter alia, PVC which can be using in injection molding.  Additionally, the above claim is a product by process claim, and only the structure of the product that results from the process is required (see MPEP 2113).  Since the structure of FIG. 21 can be made using PVC with the process of injection molding, Spindler reads on the above recitation).
Regarding claim 10, as best understood, Spindler discloses a method for simulating a genuine infinite baffle, comprising: providing an internal wall (internal wall of 174) along a longitudinal axis of the cabinet (174) comprising first and second opposing open ends (178 and 180) and a substantially circular cross section (see FIG. 21 and col. 8, lines 15-31, discloses that 174 “may be circular”), wherein the diameter of 
Spindler may not explicitly disclose that the internal wall is continuously concave barrel-shaped.  However, Cunningham discloses that the internal wall (of 14) is continuously concave barrel-shaped (see FIG. 2).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have incorporated the continuously concave barrel shape of Cunningham into the method of Spindler in order to resonate and reinforce the sound waves and thus make the sound smoother and stronger (see Cunningham, col. 2, lines 57-60).
Regarding claim 11, Spindler discloses that the sound pressure waves directed to the first and second opposing ends (178 and 180) pass substantially unobstructed through the opposing open ends (178 and 180) (see FIG. 21, the ends are completely open, so the sound waves will pass substantially unobstructed).

Regarding claim 17, Cunningham discloses that an orientation of a plane formed tangentially with respect to a point on a surface of the continuously concave barrel-shaped internal wall (internal wall of 14) varies along the longitudinal axis (see FIG. 2).
Regarding claim 18, as best understood, Cunningham discloses that an orientation of a plane formed tangentially with respect to a point on a surface of the circumferential internal wall (internal wall of 14) varies along the longitudinal axis (see FIG. 2).

Response to Arguments
Applicant’s arguments and Mr. Croft’s declaration regarding the 112(a) rejections are persuasive, and the 112(a) rejections have been withdrawn.
Applicant’s arguments and Mr. Croft’s declaration regarding the 103 rejections are moot in view of the new grounds of rejections (specifically the new illustrated interpretations of the claims and the new rational to combine).  Additionally, it is noted that much of Mr. Croft’s declaration is opinion evidence as to the ultimate legal conclusion which is not entitled to any weight (see MPEP 716.01(c)(III)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 8,757,317 to Wang (see FIGS. 4 and 5 and the paragraph bridging cols. 5 and 6, discloses a generally barrel shaped speaker with a driver (3) inside which can be configured to be at different locations within the cabinet.  It is noted that Wang does not disclose any criticality regarding placing the center of the cone at the center of the cabinet), U.S. Publ. No. 2007/0064958 to Nakamura (see FIGS. 2 and 18(c), discloses reflectors (11) and (34) in both a linear shape (similar to Spindler) and a continuously concave shape (similar to Cunningham)), and U.S. Patent No. 5,009,281 to Yokoyama (see FIG. 28, discloses a cabinet in a general barrel shape with a driver (54) inside).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A TANKERSLEY whose telephone number is (571)270-7568.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BLAKE A TANKERSLEY/Primary Examiner, Art Unit 3649